Name: 90/355/EEC: Decision of the European Parliament of 3 April 1990 granting a discharge to the Commission in respect of the financial management of the fourth European Development Fund during the 1988 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1990-07-07

 Avis juridique important|31990D035590/355/EEC: Decision of the European Parliament of 3 April 1990 granting a discharge to the Commission in respect of the financial management of the fourth European Development Fund during the 1988 financial year Official Journal L 174 , 07/07/1990 P. 0052 - 0052*****DECISION OF THE EUROPEAN PARLIAMENT of 3 April 1990 granting a discharge to the Commission in respect of the financial management of the fourth European Development Fund during the 1988 financial year (90/355/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, - having regard to the first ACP-EEC LomÃ © Convention (1), - having regard to the balance sheets and accounts of the fourth, fifth and sixth European Development Funds for the 1988 financial year (COM(89) 204 final), - having regard to the report of the Court of Auditors concerning the financial year 1988 together with the institutions' replies (2), - having regard to the Council recommendation of 12 March 1990 relating to the granting of this discharge (C 3-84/90), - whereas the Treaty of 22 July 1975 empowers the European Parliament to grant a discharge in respect of the Community's financial activities, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 3-72/90), 1. Grants a discharge to the Commission in respect of the financial management of the fourth European Development Fund during the 1988 financial year on the basis of the following amount: - payments: ECU 38 439 596,34; 2. Records its observations in the resolution accompanying this Decision (3); 3. Instructs its President to forward this Decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to ensure that they are published in the Official Journal of the European Communities (L series). Done at Strasbourg, 3 April 1990. 1.2 // The Secretary-General // The President // Enrico VINCI // Enrique BARON CRESPO (1) OJ No L 25, 30. 1. 1976, p. 1. (2) OJ No C 312, 12. 12. 1989, p. 1. (3) See page 55 of this Official Journal.